Citation Nr: 1443283	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-20 159	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased evaluation (rating) in excess of 20 percent for left shoulder impingement with arthritis.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims was subsequently transferred to the RO in Muskogee, Oklahoma.

In May 2012, the Board denied service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran died in November 2013.  

Unaware of the Veteran's death in November 2013, in a January 2014 Memorandum Decision, the Court stated it was vacating the Board's decision and purported to remand the matters to the Board.  The January 2014 Memorandum Decision held that the Board provided inadequate presumption-of-soundness analysis for the right shoulder disorder, provided inadequate reasons and bases for rejecting favorable evidence pertinent to the increased rating appeal for the left shoulder disability, and entitlement to a TDIU was inextricably intertwined with the service connection appeal involving the right shoulder disorder.  

In March 2014, the Court received notice that the Veteran had died in November 2013.  The Court also received a motion of the Veteran's surviving father to be substituted as the appellant for the limited purposes of filing an application for attorney's fees under the Equal Access to Justice Act (EAJA).  In April 2014, the Court granted the motion of the Veteran's father to be substituted for the purposes of pursuing EAJA fees.  

The Court's April 2014 order did not state that it was authorizing substitution of the Veteran's father for the issues that were the subject of the January 2014 Memorandum Decision (and the vacated May 2012 Board decision) or for any other purpose than attorney (EAJA) fees.   

38 U.S.C.A. § 5121A Substitution Motion

In March 2014, the Veteran's father filed with VA a general statement regarding substitution that may be construed as not limited to EAJA fees, requesting to be substituted for his son on "any pending VA claims which pertained to [the Veteran], including accrued benefits."  The Board liberally construes this statement as a motion for substitution under 38 U.S.C.A. § 5121A for the claims the Veteran had pending before the Court at the time of his death (service connection for a right shoulder disorder, increased rating for left shoulder disability, and TDIU).

An eligible person may file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for under 38 U.S.C.A. § 5121A, eligible parties for substitution under 38 U.S.C.A. § 5121A are determined by the accrued benefits statute at 38 U.S.C.A. § 5121(a): "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."  

The statutory criteria at 38 U.S.C.A. § 5121(a)(2)(C) (West 2002) provide that persons eligible for substitution may include a deceased veteran's dependent parents.  In this case, such determination of whether the Veteran's father was a dependent parent of the Veteran so as to be eligible for substitution under 38 U.S.C.A. § 5121A(a)(2)(C) in the Veteran's claims (service connection for a right shoulder disorder, increased rating for left shoulder disability, and TDIU) has not yet been made by the AOJ, and was also not made by the Board or the Court.  

The April 2014 Court Order authorizing substitution of the Veteran's father for EAJA fee purposes was based on his status as a representative of the Veteran's estate, not on status as a dependent parent, and was limited to the purposes of filing an application for attorney's fees and expenses under EAJA.  The April 2014 Court Order does not read that the Veteran's father should be substituted (under either 38 U.S.C.A. § 5121A or 5121) for the issues that were the subject of the January 2014 Memorandum Decision (and the vacated May 2012 Board decision); thus, the Court's authorization for "substitution" was explicitly limited to EAJA fee purposes, and does not reach findings of substitution or accrued benefits eligibility for any other purposes.    

While an April 2014 general notice letter from the Board to the Veteran's father included a statement that the Veteran's father had been "substituted" as the appellant in the case, in the context of this case, which includes the Court's explicit and limited finding of substitution only for EAJA fee purposes, absence of an adjudication by either the AOJ or the Board of 38 U.S.C.A. § 5121A substitution or accrued benefits (including burial benefits) recognition under 38 U.S.C.A. § 5121, and the fact that such questions of general substitution under 38 U.S.C.A. § 5121A were not raised before the Court, such statement in the Board letter necessarily pertained only the finding of substitution of EAJA fee purposes, rather than 38 U.S.C.A. § 5121A substitution or other 38 U.S.C.A. § 5121 accrued benefits recognition.  When read in this context, the Board's letter statement merely acknowledged the Court's recognition of the Veteran's father (as a representative of the Veteran's estate) as having been substituted for the purpose of application for EAJA fees.  The Board's April 2014 letter was an administrative issuance to notify the Veteran's father that the case had been remanded to the Board from the Court and did not represent that it was an adjudication.  The Board letter was not in fact an adjudication of the questions of substitution or accrued benefits; rather, the letter reflected recognition that the father had already "been substituted" as appellant.  Any ambiguity as to the Board statement regarding the purpose of substitution of the father as appellant, when the language is considered and when read in the context of this case, can only be fairly read as limited to substitution for attorney fee (EAJA) purposes only.

Because a request (under 38 U.S.C.A. § 5121A) to substitute in a decedent's claim or appeal is an appealable issue, the motion, which includes the question of whether the Veteran's father was a dependent of the Veteran (see 38 U.S.C.A. § 5121(a)(2)(C)), must be adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  See 79 Fed. Reg. 52,979.  The AOJ has not yet adjudicated the question of whether the Veteran's father is eligible for substitution for the Veteran for the purpose of continuing any pending VA compensation claims to completion.  As the substitution request (under 38 U.S.C.A. § 5121A) from the Veteran's father has not been adjudicated, it must be REFERRED to the AOJ for initial adjudication.  38 C.F.R. § 19.9(b) (2013). 

38 U.S.C.A. § 5121(a)(6)  Accrued Eligibility for Burial Benefits

The Veteran's father's March 2014 statement also requested recognition as an accrued benefits beneficiary for final burial expenses paid, citing to 38 U.S.C.A. § 5121(a)(6).  The Veteran's father has also submitted a receipt from a funeral home indicating that he paid for the Veteran's burial expenses.  The Board finds that the issue of entitlement to burial benefits (under the 38 U.S.C.A. § 5121(a)(6) accrued benefits statute rather than on the basis of substitution) has been raised by the record, but has not been adjudicated by the AOJ.  Based on the payment of the Veteran's burial expenses, the Veteran's father may qualify as an accrued benefits by VA for the purpose of applying for burial benefits; however, such determination of eligibility for accrued benefits for burial expenses has not yet been adjudicated.  Additionally, the Board finds that referral for initial adjudication would help assure that the Veteran's father has submitted all burial expenses.  While he submitted a statement from a funeral home indicating charges in the amount of $1,070.00, he has not indicated that these are all of the burial expenses; therefore, as the issue of accrued benefits (burial benefits) under 38 U.S.C.A. § 5121(a)(6) has not been adjudicated, it is also REFERRED to the AOJ for initial adjudication.  
38 C.F.R. § 19.9(b) (2013).  



FINDINGS OF FACT

1.  The Veteran, who was the appellant, had active service from September 1986 to July 1993.  

2.  In May 2012, the Board issued a decision denying service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU.

3.  The Veteran appealed the May 2012 decision to the Court.

4.  The Veteran died in November 2013 while the appeal was pending at the Court.

5.  In April 2014, the Board received notification that the Veteran died in November 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, at this time the Board has no jurisdiction to adjudicate the merits of the claims for service connection for a right shoulder disorder, increased rating for left shoulder disability, and TDIU.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in May 2012, the Board denied service connection for a right shoulder disorder, an increased rating in excess of 20 percent for left shoulder impingement with arthritis, and a TDIU.  The Veteran appealed the decision to the Court.  The Veteran died in November 2013.  In a January 2014 Memorandum Decision, the Court vacated the Board's decision.  In April 2014, the Board received notification that the Veteran died in November 2013.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits, denying service connection for a right shoulder disorder, increased rating for left shoulder disability, and TDIU, has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to be substituted as the appellant for purposes of processing the claims to completion.  


ORDER

The Veteran's appeal regarding the issues of service connection for a right shoulder disorder, increased rating for left shoulder disability, and TDIU is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


